Citation Nr: 1619111	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-13 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial increased rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than September 22, 2011, for the grant of service connection for residuals of cold weather injury to the feet.


REPRESENTATION

Appellant represented by:	Richard A. Leswieicz


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953.

This matter comes to Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional (RO) in Chicago, Illinois.

The Veteran testified at a hearing before the Board in September 2011.  A transcript is of record.  Thereafter, the Board remanded the Veteran's claim for an increased rating for his PTSD in November 2011 to obtain updated treatment records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2015 Notice of Disagreement, the Veteran disagreed with the October 2015 rating decision that granted service connection for the residuals of cold weather injury to the feet, effective from September 22, 2011.   He expressed disagreement with the effective date of the grant for service connection for the residuals of cold injury to both feet.  As VA has not yet provided the Veteran with a statement of the case with regard to the issue, it would be premature for the Board to address the issues on the merits.  Hence, the Board must remand the issue so the RO can provide the Veteran with an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Reference is also made to an August 2015 VA psychiatric examination wherein the Veteran was noted to have a history of mental health treatment through the VA medical center for the past six years.  The most recent medical records available in the record are from 2011.  Moreover, and of significant import, the August 2015 VA examiner referenced an April 23, 2013 neuropsychological evaluation completed on the Veteran that, in pertinent part, delineated the Veteran's mental symptoms that could be ascribed to dementia as opposed to PTSD.  The record does not include a copy of this evaluation.  On remand, the RO should obtain and consider this report as well as updated treatment records.

The Veteran submitted a statement in December 2015 expressing "disagreement" with a denial of service connection for dementia. There has been no decision addressing this issue.  However, for reasons stated above, the issue of entitlement to service connection for dementia is deemed to inextricably intertwined with the increased rating issue for PTSD.  Appropriate development and adjudication of the service connection issue is deemed necessary prior to a final decision being made on the rating assigned for the Veteran's PTSD.

Lastly, the Board finds that the Veteran's claim of entitlement to TDIU must be remanded because the issue of TDIU is inextricably intertwined with the rating to be assigned for the Veteran's service-connected psychiatric disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  .  Provide the Veteran with a statement of the case addressing the issue of entitlement to an effective date earlier than September 22, 2011, for the grant of service connection for residuals of cold weather injury to the feet.  The claim should only be returned to the Board if the Veteran files a timely substantive appeal as to any of the issues.

2.  Obtain updated VA treatment records from 2011 onward and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Also, obtain a copy of the April 23, 2013 neuropsychological evaluation and associate with the claims file.  Any negative reply should be properly included in the claims file.

3.  Following the completion of the above, make arrangements for the Veteran to be afforded another psychiatric examination.  The claims file must be provide to the examiner for review and the examiner must indicate whether the claims file was reviewed.

The examiner should provide objective medical evidence and observations as to the nature and severity of the Veteran's PTSD.  The examiner should differentiate, if possible, the cognitive and psychiatric symptoms attributable to his PTSD and any non-service connected psychiatric or cognitive disability such as dementia.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definite opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Adjudicate the issue of entitlement to service connection for dementia.  Such should include proper notice and appropriate development.

4.  Following the completion of the above, readjudicate the Veteran's claims for an increased rating for PTSD and TDIU.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

